Citation Nr: 0714964	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  02-18 168	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for second through 
fifth hammer toes of the left foot, currently evaluated as 10 
percent disabling (hammer toes).

2.  Entitlement to an increased evaluation for second through 
fifth hammer toes of the right foot, currently evaluated as 
10 percent disabling (hammer toes).

3.  Entitlement to service connection for bilateral arthritis 
of the toes (other than the left third toe proximal 
interphalangeal joint), claimed as secondary to service-
connected hammer toes (arthritis).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to October 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for arthritis of the toes 
secondary to his service-connected bilateral hammer toes and 
awarded an increased evaluation for his service-connected 
hammer toes of the left foot and service-connected hammer 
toes of the right foot, from zero to 10 percent disabling for 
each foot, effective from July 17, 2000.  

It is noted that in a September 2003 rating decision, the RO 
granted an earlier effective date of May 25, 2000, for the 
appellant's service-connected hammer toes.  

This case was remanded by the Board in September 2004 in 
order to obtain a VA feet examination.  This was conducted in 
April 2005, with a follow-up addendum submitted in September 
2005.  In an October 2005 rating decision, the RO granted 
service connection for arthritis of the PIP joint of the 
third toe of the left foot at a 10 percent disability rating, 
effective May 25, 2000.


FINDINGS OF FACT

1.  The veteran's service connected bilateral hammer toes are 
assigned the maximum schedular evaluation and do not 
otherwise reflect moderately severe symptomatology. 

2.  The veteran does not have arthritis of the toes, 
bilaterally, other than the proximal interphalangeal [PIP] 
joint of the third toe of the left foot, for which service 
connection has been established.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for second through fifth hammer toes of the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5280, 5282, 5284 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for second through fifth hammer toes of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5280, 5282, 5284 (2006).

3.  The criteria for service connection for bilateral 
arthritis of the toes (other than the PIP joint of the third 
toe of the left foot), claimed as secondary to service-
connected hammer toes, have not been met,.  38 U.S.C.A. §§ 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in September 2001.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claims; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claims; and suggested that he 
submit any pertinent evidence in his possession.  

To date, VA has not notified the veteran of the recent 
amendment to 38 C.F.R. § 3.310 that provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744 (Sept. 7, 2006).  Because 
the evidence shows that the veteran does not have arthritis 
of the toes, bilaterally, other than the PIP joint of the 
third toe of the left foot for which service connection has 
been established, and since the amendment merely codifies the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), the principle of which he was advised by the RO in the 
September 2003 letter, he is not prejudiced.  

38 C.F.R. § 3.159(b) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because service connection was granted 
for hammer toes, the first three Dingess elements were 
substantiated prior to the appeal.  Further, because the 
Board finds that the preponderance of the evidence is against 
an increased rating, the only issue with respect to notifying 
the veteran of these elements is moot.
 
In regard to the veteran's service connection claim for 
arthritis, because service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the September 
2001 notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).    

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
Board is unaware of any outstanding medical records; as such, 
the Board finds that VA's duty to assist in obtaining 
service, VA, and private medical records has been fulfilled.  
The record also reflects that the veteran has been afforded a 
VA examination in connection with his claims in April 2005 
with an addendum submitted in September 2005, as well as 
multiple written arguments in support of these claims, 
submitted by the veteran and his representative.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

Hammer Toes

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 
4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code (DC) 5282, for bilateral hammer toes, 
separately.  See 38 C.F.R. § 4.71a.  This is the highest 
compensation rating available under this code provision.  The 
veteran is also separately rated at zero percent under DC 
5280 for bilateral hallux valgus, which issue is not on 
appeal.  

Under DC 5284, the regulations provide for disability for 
general foot injuries, awarding 10 percent for "moderate," 
20 percent for "moderately severe," and 30 percent for 
"severe."  The Board notes that words such as "moderate," 
"moderately severe" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6. 

In connection with his claim, the veteran was examined for VA 
purposes in April 2005.  The examination report reflects the 
veteran complained of increasing bilateral foot pain and 
ability to walk no more than a quarter mile at a time.  
However, he denied a decrease in his range of motion with 
repetitive use, stating that there was only pain.  The 
examiner found well maintained arches with no excessive 
cavus.  He diagnosed mild bilateral hallux valgus deformities 
with cock-up toe deformities of the second toes and clawing 
of the third, forth and fifth digits bilaterally.  

An increased rating under DC 5282 is not possible in this 
case, as the veteran is already rated at 10 percent for each 
foot, which is the highest rating available.  An increased 
rating under DC 5284 also is not warranted, as the VA 
examiner consistently referred to the veteran's various foot 
ailments as "mild."  The Board finds that these 
assessments, taken as a whole, do not lead to a conclusion of 
more than a "moderate" condition.  See 38 C.F.R. § 4.6.

Accordingly, a basis upon which to assign an evaluation in 
excess of 10 percent for hammer toes of the left foot, or for 
hammer toes of the right foot has not been presented, and 
this aspect of the appeal is denied.  

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's hammer toes reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
increased evaluation on an extra-schedular basis, and indeed, 
neither the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
any, let alone, frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




Arthritis 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Service incurrence of arthritis during may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In regard to arthritis, an addendum to the April 2005 VA 
examination was prepared in September 2005.  At that time, 
the examiner opined that the veteran had only mild arthritis 
involving the PIP joint of the third toe of the left foot, 
which was a result of a previous hammer toe correction 
surgery the veteran had while in service in 1979, and for 
which service connection has already been established.  There 
was no arthritis in the remaining joints of either foot by 
radiographic examination.  

Since there is no evidence in the veteran's service medical 
records that he was treated for, complained of, or had early 
manifestations of arthritis in service, and the VA examiner 
explicitly stated that no other arthritis was found in any 
other joint of either foot, the Board must deny the veteran's 
claim on the basis that he does not have the condition for 
which he is seeking service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
appeal for service connection for bilateral arthritis of the 
toes (other than the left third toe proximal interphalangeal 
joint), is denied.  


ORDER

Entitlement to an increased evaluation for second through 
fifth hammer toes of the left foot is denied.

Entitlement to an increased evaluation for second through 
fifth hammer toes of the right foot is denied.

Entitlement to service connection for bilateral arthritis of 
the toes, other than the PIP joint of the third toe of the 
left foot, claimed as secondary to service-connected hammer 
toes, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


